                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE


Brian Begley

    v.                               Civil No. 17-cv-317-LM
                                     Opinion No. 2019 DNH 191
Windsor Surry Company et al.



                               O R D E R

    Plaintiff Brian Begley brings this action individually and

on behalf of a putative class of New Hampshire consumers against

defendants Windsor Surry Company d/b/a WindsorONE and Windsor

Willits Company d/b/a Windsor Mill (collectively “Windsor”).

Begley asserts claims against Windsor arising from allegedly

defective wood trim products that Windsor manufactures and

sells, which Begley used in constructing his home.      Windsor

requests leave to file a third-party complaint against Nehemiah

Builders, Inc. and its owner Paul Vandenberg, who installed

Windsor’s wood trim product onto Begley’s home.       Doc. no. 60.

Begley objects.    On November 1, 2019, the court heard oral

argument on the motion.    For the following reasons, Windsor’s

motion for leave to file a third-party complaint is denied.



                            STANDARD OF REVIEW

    Under Federal Rule of Civil Procedure 14(a), a defendant

may bring a third-party complaint against a nonparty “who is or
may be liable to it for all or part of the claim against it.”

Fed. R. Civ. P. 14(a)(1).    Where, as here, a defendant seeks to

file the third-party complaint more than 14 days after filing

its answer, it must obtain the court’s permission.    Fed. R. Civ.

P. 14(a).   The decision whether to grant leave “is left to the

informed decision of the district court, which should allow

impleader on any colorable claim of derivative liability that

will not unduly delay or otherwise prejudice the ongoing

proceedings.”    Lehman v. Revolution Portfolio L.L.C., 166 F.3d

389, 393 (1st Cir. 1999).

    “A third-party claim may be asserted under Rule 14(a)(1)

only when the third party’s liability is in some way dependent

on the outcome of the main claim or when the third party is

secondarily liable to the defending party.”    Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &

Procedure   § 1446 (3d ed. 2010) (footnotes omitted); see also

Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 376 (1978)

(“A third-party complaint depends at least in part upon the

resolution of the primary lawsuit.    Its relation to the original

complaint is thus not mere factual similarity but logical

dependence.”).   To meet this standard, a defendant must show

that, if it were found liable to the plaintiff, it “has a right

under substantive law to transfer its liability derived from the



                                  2
original complaint to the third-party defendant.”    Zurich Am.

Ins. v. Lord Elec. Co. of Puerto Rico, 828 F. Supp. 2d 462, 468

(D.P.R. 2011) (internal quotation marks and brackets omitted).

It is the defendant’s burden to show that impleader is proper

under Rule 14.    See Leasetec Corp. By & Through Leasetec Sys.

Credit v. Inhabitants of Cty. of Cumberland By & Through

Cumberland Cty. Registry of Deeds, 896 F. Supp. 35, 40 (D. Me.

1995).

    Rule 14(a) does not permit a defendant to implead “a

separate and independent claim even though the claim arises out

of the same general set of facts as the main claim.”     Davis v.

Prot. One Alarm Monitoring, Inc., No. CIV.A. 03-40195-FDS, 2005

WL 3728711, at *6 (D. Mass. Nov. 2, 2005) (internal quotation

marks omitted).    Nor may a defendant implead a third party

“merely because [the third party] may be liable to the

plaintiff.”   Owen, 437 U.S. at 368 n.3; see also Zurich, 828 F.

Supp. 2d at 468.



                                BACKGROUND

    Windsor manufactures the WindsorONE line of pre-primed wood

trim board products.    It markets and sells this line of trim

board products for interior and exterior use on buildings and

other structures.    In advertisements, Windsor represented to



                                  3
consumers that the trim board product is “defect free,”

“waterproof,” and that it provides “durability and long term

performance.”     Doc. no. 17 at ¶ 188.

    In 2004, Begley began constructing a home in Wilmot, New

Hampshire.   He hired Paul Vandenberg, the owner of Nehemiah

Builders, Inc., to build the home.      Begley authorized Vandenberg

to purchase WindsorONE trim board through a local distributor

and use it on 9,712 linear feet of exterior surfaces of the

home.   Vandenberg completed construction in 2005.     In 2007 and

2008, Begley noticed that about 384 linear feet of the trim

board was rotting, deteriorating, splitting, warping, and/or

growing fungus.    Begley filed a warranty claim with Windsor and

received credit to purchase 400 linear feet of trim board in

exchange for executing a release of liability.      He used the

credit to purchase trim board from another company and had

Vandenberg replace and repair the rotted trim board.

    In 2015, Begley noticed that the rotting and deterioration

of the WindsorONE trim board had spread to new areas, totaling

2,125 linear feet of trim board.       Begley filed a second warranty

claim with Windsor.     Windsor responded by again offering a

credit with a value of the cost of 400 linear feet of WindsorONE

trim board in exchange for Begley’s execution of another release

of liability.     Begley declined this offer.



                                   4
    In 2017, Begley filed this action on his own behalf and on

behalf of a putative class of New Hampshire consumers who own

structures with WindsorONE trim board.      The following claims

asserted in Begley’s amended complaint remain: (1) breach of

express warranty (count two); (2) negligence (count four); and

(3) a request for declaratory and injunctive relief (count

five).   See doc. no. 41 at 8 n.2, 36 (dismissing Begley’s

implied warranty claim and noting that Begley had “withdrawn”

his New Hampshire Consumer Protection Act claim).



                               DISCUSSION

    Windsor requests leave of court to file a third-party claim

under Rule 14 against Nehemiah Builders, Inc. and Vandenberg

(collectively “Vandenberg”).   The proposed third-party complaint

alleges that “any of the damage purportedly suffered by Begley”

was the result of Vandenberg’s negligence in failing to

“properly follow installation instructions and directions and

properly construct Begley’s home.”   Doc. no. 60-2 at 3.

Consequently, Windsor claims that, to the extent it is found

liable to Begley, Vandenberg is liable to it under theories of

common-law indemnification and contribution.     As explained

above, to show that these third-party claims are proper under

Rule 14(a), Windsor must show that—if it is found liable to



                                 5
Begley—it will be able to shift or transfer that liability (or a

portion thereof) to Vandenberg under New Hampshire law.     See

Owen, 437 U.S. at 376; Zurich, 828 F. Supp. 2d at 468.

    Windsor has failed, however, to articulate a legal theory

which allows it to hoist derivative liability onto Vandenberg.

The gravamen of Begley’s remaining claims is that Windsor

defectively designed the trim board product.   For example, count

four of the amended complaint (negligence) alleges that Windsor

owed Begley a duty of care to design, manufacture, market, and

sell a non-defective trim board product and that it breached

that duty by manufacturing a defective trim board.   Count two

(breach of express warranty) alleges that Windsor breached its

express warranty that the trim board was suitable for exterior

use by providing a defective product that prematurely rots and

deteriorates when installed on the exterior of structures.

Likewise, count five (request for declaratory and injunctive

relief) also relies on Begley’s assertion that Windsor

defectively designed and manufactured the trim board.

    Products liability is the “legal theory by which liability

is imposed on the manufacturer or seller of a defective

product.”   Black’s Law Dictionary 1462 (11th ed. 2019).

Products liability actions may be premised on a variety of legal

theories, including negligence, strict liability, and breach of



                                 6
warranty.    See id.; 8 Richard B. McNamara, N.H. Practice:

Personal Injury—Tort and Insurance Practice § 8.02 (4th ed.

2015); see also Pigulski v. Johnson & Johnson, Inc., No. 18-CV-

1061-LM, 2019 WL 2582540, at *3 (D.N.H. June 24, 2019)(refusing

to dismiss negligence claims as duplicative of strict liability

claims for defective design and failure to warn).1   In sum, all

of Begley’s remaining claims sound in a “design defect” theory

of products liability.

     By contrast, the theory underlying Windsor’s third-party

claims of indemnification and contribution is that Vandenberg

negligently installed the trim board and negligently constructed

the house.   Windsor has failed to articulate a viable legal

theory for transferring its liability for defective design of

the trim board to third parties who did not participate in the

design or manufacture of the product but who, instead, merely

installed the product.    Indeed, Windsor conceded at the hearing

that, if a jury concluded that Begley’s damages were caused by a

design defect in the trim board, then Windsor would have no



     1 There was much discussion at the hearing about whether
count four alleges a products liability claim or a negligence
claim. As explained above, those two classifications are not
mutually exclusive. Nevertheless, Begley made clear at the
hearing that he is pursuing a products liability theory of
recovery and that, to the extent the amended complaint could be
read to allege a more “general” negligence claim, he waives that
claim.

                                  7
claim against Vandenberg because he did not participate in the

design of the trim board.2   Under these circumstances, the court

cannot find that impleading Vandenberg is proper under Rule 14.

     Additionally, permitting impleader would prejudice Begley.

Begley represented, and the court agrees, that allowing the

third-party claim would expand the scope of discovery and

introduce substantial delays.   Specifically, the parties would

need to discover additional details about Vandenberg’s

installation of the trim board and the instructions for

installation, and Begley would likely need to retain an expert

on construction and installation of trim.   See Riccitelli v.

Water Pik Techs., Inc., 203 F.R.D. 62, 65-66 (D.N.H. 2001)

(denying motion to implead in part due to potential for undue

delay and prejudice to plaintiff caused by need for additional

discovery and third-party motion practice).




     2 Notably, Windsor is not alleging that Vandenberg’s
negligence somehow contributed to or enhanced the damage to
Begley’s home. That is, Windsor is not pursuing a joint-
tortfeasor theory of liability. Rather, Windsor’s third-party
complaint attempts to shift all its potential liability onto
Vandenberg through a contribution or indemnification theory.
Windsor cites no legal support for this theory of derivative
liability.

                                 8
                               CONCLUSION

      For the foregoing reasons, Windsor’s motion for leave to

file a third-party complaint (doc. no. 60) is denied.

      SO ORDERED.


                               __________________________
                               Landya McCafferty
                               United States District Judge



November 18, 2019

cc:   Counsel of Record.




                                 9
